     Case 4:15-cr-01723-RCC-DTF Document 659 Filed 12/17/18 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    United States of America,                        No. CR-15-01723-001-TUC-RCC (DTF)
10                  Plaintiff,                         JUDGMENT OF ACQUITTAL
11    v.
12    Lonnie Ray Swartz,
13                  Defendant.
14
15          A jury trial having been held on the lesser included charges in the Indictment filed
16    herein and presented against the above-named defendant charging violations of Title 18
17    U.S.C. §1112, Voluntary Manslaughter and Involuntary Manslaughter, and a verdict of Not
18    Guilty having been returned as to the lesser included charge of Involuntary Manslaughter;
19          IT IS ORDERED the defendant, Lonnie Ray Swartz, is ACQUITTED, discharged
20    from pretrial supervision and the personal appearance bond exonerated.
21          IT IS FURTHER ORDERED the Clerk shall close the case as follows: The
22    defendant was found Not Guilty to the charge of Second Degree Murder as charged in the
23    Indictment on April 23, 2018. The defendant was found Not Guilty to the lesser included
24    charge in the Indictment of Involuntary Manslaughter on November 21, 2018. The lesser
25    included charge in the Indictment of Voluntary Manslaughter is terminated.
26          Dated this 14th day of December 2018.
27
28
